     Case 3:19-cr-00531-E Document 46 Filed 02/26/20                   Page 1 of 3 PageID 186

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION



UNITED STATES OF AMERICA
                                                        NO. 3:19-CR-531-E
v.

TREMONT BLAKEMORE

                          PROTECTIVE ORDER GOVERNING
                       DISCLOSURE OF DISCOVERY MATERIAL

        Upon the agreement of the United States of America (“the government”), and the

defendant, Tremont Blakemore, by and through his counsel, Phillip W. Hayes, and

pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the Court finds good

cause for the entry of a protective order as set forth in the government’s motion.

        Discovery materials to be provided to the defendant in this case will include, but

not be limited to, reports of witness interviews and witness testimony that may contain

personal and confidential information of witnesses, namely victims AV1 through AV8,

such as date of birth, addresses, phone numbers, and other personal identifiers. Due to

the sensitive nature of the discovery materials, the defendant, the defense counsel, and the

government agree to the following restrictions on the use and disclosure of materials.

Accordingly, it is hereby ORDERED:

        1.      This protective order shall govern all discovery material in any format

(written or electronic) that is produced by the government in discovery in this case.




Protective Order Governing Disclosure of Discovery Material - Page 1
   Case 3:19-cr-00531-E Document 46 Filed 02/26/20                     Page 2 of 3 PageID 187



         2.      The government shall make available copies of discovery materials,

including those filed under seal, to the defense counsel in compliance with the discovery

obligations under Rule 16 of the Federal Rules of Criminal Procedure and other

controlling statutory and case law.

        3.      Possession of unredacted copies of the discovery materials is limited to the

attorneys of record, and investigators, paralegals, law clerks, experts and assistants for the

attorneys of record (“the defense team”).

        4.      The defendant shall not be provided or retain any discovery materials while

in any jail or detention facility. The defendant shall only review the discovery materials in

the presence of defense counsel or the defense team.

        5.      Defense counsel, prior to sharing any discovery materials with any member

of the defense team, shall inform that person or persons about the limitations set forth in

this Order.

        6.      Any documents currently under seal in connection in this case shall remain

under seal, but may be disclosed by the government to defense counsel pursuant to the

terms of this Order.

        7.      Any discovery material that is filed with the Court in connection with

pretrial motions, trial, sentencing, or other matter before this Court, shall be filed under

seal and shall remain sealed until otherwise ordered by this Court. This does not require

either party to seal all their filings as a matter of course, and the parties are required to

comply in all respects to the relevant local and federal rules pertaining to the sealing of

court documents.

Protective Order Governing Disclosure of Discovery Material - Page 2
   Case 3:19-cr-00531-E Document 46 Filed 02/26/20                     Page 3 of 3 PageID 188



        8.      This Order shall not terminate at the conclusion of the prosecution of this

case. The defense counsel and the defense team shall return any discovery materials,

including all copies, pursuant to this Order within ten (10) days of the completion of this

case, or if an appeal is taken, within ten (10) days of the completion of the appeal.

        SO ORDERED.

        Signed February 26 , 2020.



                                                 ______________________________________
                                                 ADA E. BROWN
                                                 UNITED STATES DISTRICT JUDGE
                                                 NORTHERN DISTRICT OF TEXAS




Protective Order Governing Disclosure of Discovery Material - Page 3
